Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The notice of allowability for this application has been withdrawn and a telephone call was made to Ms. Kendal Gurule on 05/18/22.
Applicant’s election of group (I) in the reply filed on 11/12/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group (II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroyuki Usui et al (U. S. Patent Application: 2009/0068346, here after Usui).
Claim 1 is rejected. Usui teaches a method of coating an active material (electrode mixture paste 5) for a secondary battery [0002] in which the active material is coated onto an electrode current collector (core material 2) [0001] of the secondary battery [0020-0021], the method comprising:

disposing a guide member (contact belt 11) on each of a left and right sides based on a moving direction of the electrode current collector (core material 2) [fig. 1, 0020-0023], and
coating the active material (electrode paste, 5) onto the electrode current collector (core material 2) between the two guide members (contact belts 11) [fig. 1, abstract, 0020-0021];
wherein the moving direction of the electrode current collector is in a linear direction by a first roller (roller 10) [0023] which rotates in a first direction (clockwise from the viewing perspective in Fig.2 because the web travels from uncoiler 1 to coiler 8-Fig. 2 is the interior of the dryer shown in Fig. 1);
wherein the method further comprises a process in which the guide members (contact belts 11) are “rotated” (to the same degree that the guide members in Figs. 7-8 of the instant specification are “rotated”) and moved by a second roller (pulleys 14b) that rotates along a second rotating direction that is an opposite direction to the first rotating direction (counterclockwise from the viewing perspective in Fig. 2- this makes sense to drive the web from uncoiler 1 to coiler 8 and matches what is shown in Fig. 2B.  If the rotation directions of elements 16 and 15 in Fig. 2B are imposed upon Fig. 2A, then it is apparent that from the viewing perspective, 14a rotates counterclockwise-pulleys 14b must rotate the same direction as 14a so that they all drive the belt the same direction); 
wherein the second roller allows the guide member to “rotate in place” (to the same degree that the guide members in Figs. 7-8 of the instant specification “rotate in place” by traveling in an endless loop) by rollers (pulleys 14b) located at the upstream and downstream ends of belt 11 (See Fig. 3).
Claim 6 is rejected as Usui teaches one side surface forming a boundary with a coated portion among both side surfaces of the guide member (side in thickness direction) is perpendicular to an upper surface of the electrode current collector.
Claim 7 is rejected. Usui teaches a first surface of the electrode current collector is coated with the active material by using the coating method of claim 1, and a second surface of the electrode current collector is coated in the same manner as in the method of coating the first surface of the electrode current collector with the active material [fig. 1].
Claim 8 is rejected as Usui teaches after the step of coating the active material onto the electrode current collector, the method further comprises:
a step of removing the guide member from the electrode current collector, and a step of rolling the electrode current collector [fig. 1, 0020].
Claim 9 is rejected. Usui teaches the limitation of claim 1 and also teaches the guide member is formed of a rubber belt (elastic) [0027].
Claim 10 is rejected as Usui teaches an area in which the guide member is disposed corresponds to a non-coated portion [fig. 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki Usui et al (U. S. Patent Application: 2009/0068346, here after Usui), further in view of Jae-hong Shim et al (Korean Patent: KR101797800, here after Shim).
Claim 4 is rejected. Usui teaches the limitation of claim 1, but does not teach suctioning remaining active materials of the guide member using a cleaner disposed in the guide member while the guide member rotates. Shim teaches removing impurities by blowing and suctioning [abstract, claim 1-3]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Usui and a blowing and suctioning device to remove the active material, because Shim teaches it is suitable method for removing impurities from an electrode sheet in making batteries.
Claim 5 is rejected for the same reason claim 4 is rejected, blowing and suctioning continued with moving the electrode current collector and by depositing slurry, the guide member from which the remaining active material is removed is redisposed in an area where the active material is not coated.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/23/22, with respect to 35 U.S.C 102 rejection over Min et al have been fully considered and are persuasive.  The 35 U.S.C 102 of claims over Min et al has been withdrawn. 
Applicant's arguments filed 02/23/22 have been fully considered but they are not persuasive. The applicant argues Usui does not teach the new limitation of claim 1, however Usui teaches rotation direction of the first and second rollers requires by claim1(see claim rejection above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712